COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:       Jim P. Benge, M.D. and Kelsey-Seybold Medical Group PLLC v.
                           Lauren Williams

Appellate case number:     01-12-00578-CV

Trial court case number: 1052657

Trial court:               164th District Court of Harris County

Date motion filed:         January 30, 2015

Party filing motion:       Appellee Lauren Williams

       It is ordered that the motion for rehearing is   DENIED     GRANTED.


Judge’s signature: /s/ __Harvey Brown_________________________________________
                        Acting Individually Acting for the Court

Panel consists of: Justices Keyes, Bland, and Brown

Justice Keyes, dissenting to the denial of rehearing.



Date: September 22, 2015